Exhibit 10.2

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION RELATED THERETO OR AN OPINION
OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS.

 

Date of Issuance: April       , 2013

 

RADIUS HEALTH, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

THIS CERTIFIES THAT, for value received,                                  (the
“Holder”) is entitled to purchase from Radius Health, Inc., a Delaware
corporation (the “Company”), subject to the terms and conditions of this
Warrant, at any time prior to the Expiration Date (as defined below),
                               shares of the Company’s Common Stock, par value
$.0001 per share (“Common Stock”), at an exercise price per Warrant Share of
$6.142 (the “Exercise Price”).  The shares of Common Stock purchasable upon
exercise of this Warrant are referred to herein as the “Warrant Shares”.  The
Warrant Shares and the Exercise Price are subject to further adjustment as set
forth in Section 2.

 

1.             Exercise of Warrant.

 

1.1          Term.  This Warrant shall terminate and no longer be exercisable on
April       , 2018.  For purposes of this Warrant, (a) “Expiration Date” shall
mean the date upon which this Warrant expires in accordance with the terms of
this Section 1.1, and (b) “Purchase Agreement” shall mean that certain Series B
Convertible Preferred Stock and Warrant Purchase Agreement, dated as of
April       , 2013, by and among the Company and the other parties thereto.

 

1.2          Method.  This Warrant may be exercised by the Holder, in whole or
in part, by:

 

(a)           the surrender of this Warrant (with the Notice of Exercise form
attached hereto as Attachment A and the Investment Representation Statement
attached hereto as Attachment B duly executed) at the principal office of the
Company; and

 

(b)           the payment to the Company, by check, wire or cancellation of
indebtedness, of an amount equal to the Exercise Price per share multiplied by
the number of Warrant Shares then being purchased.

 

1.3          Net Exercise.  In lieu of Section 1.2 hereof, the Holder may elect
to convert this Warrant or any portion thereof (the “Conversion Right”), by
surrender of this Warrant at the principal office of the Company together with
notice of the Holder’s intention to exercise the Conversion Right, into that
number of Warrant Shares computed using the following formula:

 

X = Y(A-B)

A

 

--------------------------------------------------------------------------------


 

Where:

 

X =                             The number of Warrant Shares to be issued to the
Holder upon exercise of the Conversion Right.

 

Y =                             The number of Warrant Shares for which this
Warrant is being exercised.

 

A =                             The Fair Market Value (as defined below) of one
Warrant Share at the time the Conversion Right is exercised.

 

B =                             Exercise Price (as adjusted to the date of such
calculation).

 

For purposes of Section 1.3, “Fair Market Value” shall mean:

 

(a)           If the Warrant is exercised in connection with and contingent upon
an initial public offering, and if the Company’s registration statement relating
to such initial public offering has been declared effective by the Securities
and Exchange Commission, then the initial “Price to Public” specified in the
final prospectus with respect to such offering.

 

(b)           If the Warrant is exercised in connection with and contingent upon
an Event of Sale (as defined in the Company’s certificate of incorporation, as
it may be amended and/or restated from time to time (the “Certificate”)), then
the purchase price per share actually received by a holder of Common Stock.

 

(c)           If the Warrant is exercised after the Common Stock is listed or
admitted for trading on a national securities exchange, then the average of the
daily closing prices of the Common Stock for the 20 consecutive trading days
ending on the fifth (5th) trading day before the day in question (as adjusted
for any stock dividend, split-up, combination or reclassification that took
effect during such 20 trading day period) (or such shorter period of time during
which such Common Stock was traded on such exchange), with the closing price for
each day being the last reported sales price or, in case no such reported sales
took place on such day, the average of the last reported bid and asked prices,
in either case on the principal national securities exchange on which the Common
Stock is listed or admitted to trading or, if the Common Stock is not at the
time listed or admitted for trading on any such exchange, then such price shall
be equal to the last reported bid and asked prices on such day as reported by
the NASD OTCBB or the National Quotation Bureau, Inc., or any similar reputable
quotation and reporting service if such quotation is not reported by the NASD
OTCBB or the National Quotation Bureau, Inc.

 

(d)           If none of the immediately preceding clauses (a), (b) or (c) is
applicable, then the fair market value as determined in good faith by the
majority of the entire Board of Directors of the Company.

 

In the event of 1.3(d), above, the Company’s Board of Directors shall prepare a
certificate, to be signed by an authorized officer of Company, setting forth in
reasonable detail the basis for and method of determination of the per share
Fair Market Value of one Warrant Share.

 

1.4          Delivery; Certificate.  Upon receipt by the stock transfer agent or
warrant agent of the Company at its office, together with, if applicable, the
aggregate Exercise Price, the Holder shall be deemed to be the holder of record
of the applicable Warrant Shares, notwithstanding that the stock transfer books
of the Company shall then be closed or that certificates representing such
Warrant Shares shall not then be actually delivered to the Holder.  The Company
shall, as soon as practicable after the exercise of this Warrant in accordance
with the terms hereof, direct its stock transfer agent to prepare a

 

2

--------------------------------------------------------------------------------


 

certificate for the Warrant Shares purchased in the name of the Holder.  If this
Warrant should be exercised in part only, the Company shall, as soon as
practicable after the surrender of this Warrant, execute and deliver a new
Warrant evidencing the rights of the Holder thereof to purchase the balance of
the Warrant Shares purchasable hereunder.

 

1.5          Exercise Upon a Company Sale.  Notwithstanding anything herein to
the contrary, upon and effective as of the occurrence of an Event of Sale, to
the extent not previously exercised, this Warrant shall automatically be
exercised by the Holder pursuant to Section 1.3 herein without any further
action necessary on the part of the Holder (a “Sale Exercise”) unless the Holder
notifies the Company in writing to the contrary prior to such automatic
exercise; provided, however, that such automatic exercise shall not occur and
this Warrant shall instead be terminated upon and effective as of the occurrence
of an Event of Sale if the Exercise Price equals or exceeds the Fair Market
Value calculated in accordance with Section 1.3(b) hereof in connection with
such Sale Exercise.

 

1.6          Automatic Exercise. To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Section 1.3 hereof (even if not surrendered) as of immediately before its
expiration, involuntary termination or cancellation if the then-Fair Market
Value of a Warrant Share exceeds the then-Exercise Price, unless Holder notifies
Company in writing to the contrary prior to such automatic exercise.

 

2.             Adjustment of Exercise Price and Number of Warrant Shares.  The
number and kind of Warrant Shares purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time upon the
occurrence of the following events:

 

2.1          Subdivision or Combination.  If the Company at any time prior to
the Expiration Date shall subdivide or combine its Common Stock, the Exercise
Price shall be proportionately decreased (and the number of Warrant Shares
issuable upon exercise of this Warrant proportionately increased to the nearest
whole) in the case of a subdivision or the Exercise Price shall be
proportionately increased (and the number of Warrant Shares issuable upon
exercise of this Warrant proportionately decreased to the nearest whole) in the
case of a combination.

 

2.2          Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization or change in the type of securities of
the Company issuable upon exercise of this Warrant (other than as a result of a
subdivision, combination or stock dividend provided for in Section 2.1 above or
Section 2.3 below) or consolidation or merger involving the Company in which the
Common Stock is converted into or exchanged for securities, cash or other
property, then, as a condition of such reclassification, reorganization, change,
consolidation or merger, lawful provision shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Holder, so that the Holder shall have the right at any time
prior to the expiration of this Warrant to purchase, at a total price equal to
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities or property receivable in connection with such
reclassification, reorganization, change, consolidation or merger by a holder of
the same number and type of securities as were purchasable as Warrant Shares by
the Holder immediately prior to such reclassification, reorganization, change,
consolidation or merger. In any such case appropriate provisions shall be made
with respect to the rights and interest of the Holder so that the provisions
hereof shall thereafter be applicable with respect to any shares of stock or
other securities or property deliverable upon exercise hereof, and appropriate
adjustments shall be made to the Exercise Price per Warrant Share payable
hereunder, provided the aggregate Exercise Price shall remain, as nearly as
reasonably may be, the same.

 

3

--------------------------------------------------------------------------------


 

2.3          Stock Dividends.  If the Company at any time prior to the
Expiration Date shall pay a dividend with respect to Common Stock payable in
Common Stock (except any distribution accounted for in the foregoing
Section 2.1), then the Exercise Price shall be adjusted (and the number of
Warrant Shares issuable upon exercise of this Warrant proportionately
increased), from and after the record date for shareholders entitled to receive
such dividend or distribution, to that price determined by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction
(a) the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.

 

2.4          Adjustment Certificate. Whenever the Exercise Price shall be
adjusted as provided in Section 2 hereof, the Company shall forthwith file and
keep on record at the office of the Secretary of the Company and at the office
of its transfer agent or at such other place as may be designated by the
Company, a statement, signed by both its President or Chief Executive Officer
and its Treasurer or Chief Financial Officer, showing in detail the facts
requiring such adjustment and the Exercise Price that shall be in effect after
such adjustment. The Company shall also cause a copy of such statement to be
sent by first-class, certified mail, return receipt requested, postage prepaid,
to the Holder at such Holder’s address appearing on the Company’s records. Where
appropriate, such copy shall be given in advance of any such adjustment.

 

3.             Fractional Warrant Shares.  No fractional Warrant Shares will be
issued in connection with any exercise hereunder, but in lieu of such fractional
shares the Company shall make a cash payment therefor upon the basis of the
Exercise Price then in effect.

 

4.             Stock Fully Paid; Reservation of Warrant Shares.  All Warrant
Shares issuable upon the exercise of the rights represented by this Warrant
will, upon issuance, be fully paid and nonassessable.  During the period within
which the rights represented by this Warrant may be exercised, the Company will
at all times have authorized and reserved for the purpose of issuance upon
exercise of the purchase rights evidenced by this Warrant, a sufficient number
of shares of Common Stock to provide for the exercise of the rights represented
by this Warrant.  In the event that there is an insufficient number of shares of
Common Stock reserved for issuance pursuant to the exercise of this Warrant, the
Company will take appropriate action to authorize an increase in the capital
stock to allow for such issuance or similar issuance acceptable to the Holder.

 

5.             Securities Laws; Transfer.

 

5.1          Compliance with Securities Act.  The Holder, by acceptance hereof,
agrees that this Warrant and the Warrant Shares are being acquired for
investment and that it will not offer, sell or otherwise dispose of this Warrant
or any Warrant Shares except under circumstances which will not result in a
violation of the Securities Act of 1933, as amended (the “Act”).  Upon exercise
of this Warrant, the Holder hereof shall confirm in writing, in the form
attached hereto as Attachment B, that the Warrant Shares so purchased are being
acquired for investment and not with a view toward distribution or resale.  In
addition, the Holder shall provide such additional information regarding such
Holder’s financial and investment background as the Company may reasonably
request.  This Warrant and all Warrant Shares (unless registered under the Act)
shall be stamped or imprinted with a legend in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO,

 

4

--------------------------------------------------------------------------------


 

OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR
DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT OR
QUALIFICATION RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.

 

5.2          Transferability of Warrant.  In connection with any transfer by
Holder of this Warrant, the Company may require the transferee to provide the
Company with written representations and warranties substantially similar to
Holder’s representations and warranties set forth in Attachment B, and may
require Holder to provide a legal opinion, in form and substance satisfactory to
Company and its counsel, that such transfer is exempt from the registration and
prospectus delivery requirements of the Act; provided, that the Company shall
not require Holder to provide an opinion of counsel if the transfer is to an
affiliate of Holder, provided that such affiliate is an “accredited investor” as
defined in Regulation D promulgated under the Act.  Any transferee (including,
without limitation, any affiliate of Holder) shall take this Warrant subject to
all of the terms and conditions thereof and such transferee’s rights under this
Warrant shall be subject to such transferee’s compliance with all of the terms
and conditions of this Warrant that are applicable to Holder.  Following any
transfer of this Warrant, at the request of either the Company or the
transferee, the transferee shall surrender this Warrant to the Company in
exchange for a new warrant of like tenor and date, executed by Company.  Subject
to the foregoing, this Warrant is transferable on the books of the Company at
its principal office by the registered Holder hereof upon surrender of this
Warrant properly endorsed.  Upon any partial transfer, Company will execute and
deliver to Holder a new warrant of like tenor with respect to the portion of
this Warrant not so transferred.  Holder shall not have any right to transfer
any portion of this Warrant to any direct competitor of Company.

 

5.3          Disposition of Warrant Shares.  The Holder agrees not to make any
disposition of all or any portion of the Warrant Shares unless and until (a) the
Holder shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, (b) the transferee has agreed in writing
for the benefit of the Company to be bound by this Section 5 and (c):

 

(i)            there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(ii)           the Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of the Warrant Shares under the Act; provided that the
Company will not require opinions of counsel for transactions made pursuant to
Rule 144 except in unusual circumstances.

 

5.4          Market Standoff.  Each Holder agrees, in connection with the
Company’s initial public offering (the “IPO”) of its equity securities (other
than pursuant to a registration statement on Form S-8), and upon request of the
Company or the underwriters managing such offering, (a) not to sell, make any
short sale of, loan, grant any option for the purchase of or otherwise dispose
of any of the Warrants or the Warrant Shares (other than those included in the
registration, if any) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time not to exceed one
hundred eighty (180) days (or such longer period of time as may be required to
accommodate regulatory restrictions on (i) the publication or other distribution
of research reports and (ii) analyst recommendations and opinions, including,
but not limited to, the

 

5

--------------------------------------------------------------------------------


 

restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), as
applicable, (or any successor rules or amendments thereto))) from the effective
date of such registration as may be requested by the Company or such
underwriters and (b) to execute any agreement regarding (a) above as may be
requested by the Company or underwriters at the time of the public offering;
provided that such request is made of all officers, directors and 1% and greater
Stockholders of the Company and each such person shall be similarly bound.  The
Company may impose stop transfer instructions to enforce this Section 5.4.

 

6.             Rights of Stockholders.  No Holder of this Warrant shall be
entitled to vote or receive dividends or be deemed the holder of capital stock
or any other equity securities of the Company, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance,
or otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant has been exercised and the
Warrant Shares shall have become deliverable, as provided herein.

 

7.             Registration Rights.  The Company agrees that the Warrant Shares
issued and issuable upon the exercise or conversion of this Warrant, shall have
registration rights pursuant to and as set forth in the Company’s Third Amended
and Restated Stockholders’ Agreement, as amended and in effect from time to time
(the “Stockholders’ Agreement”).  The foregoing referenced registration rights
are subject to and conditioned upon the Holder, at the time of exercise of this
Warrant, being a party to the Stockholders’ Agreement or becoming a party to the
Stockholders’ Agreement by executing and delivering to the Company an Instrument
of Adherence thereto and such registration rights will be governed by the terms
of the Stockholders’ Agreement.

 

8.             Miscellaneous.

 

8.1          Governing Law.  The terms and conditions of this Warrant shall be
governed in all respects by the internal laws of the Commonwealth of
Massachusetts without regard to conflicts of laws principles that would result
in the application of the laws of any other jurisdiction.

 

8.2          Successors and Assigns.  This Warrant shall be binding upon any
successors or assigns of the Company and inure to the benefit of the Holder and
any successors or assigns.

 

8.3          Waivers and Amendments. This Warrant is one of a series of Warrants
(collectively, the “Warrants”) that were originally issued by the Company
pursuant to the Purchase Agreement. This Warrant and any provisions hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holders of Warrants representing a majority of the
number of Warrant Shares then issuable upon the exercise of the Warrants,
provided, however, that the consent of the holder of this Warrant shall be
required if such amendment or waiver adversely affects such holder in a
disproportionate manner than the holders of the other Warrants.

 

8.4          Loss of Warrant.  Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will execute and deliver a new Warrant of like terms.

 

6

--------------------------------------------------------------------------------


 

8.5          Headings.  The headings in this Warrant are for purposes of
convenience and reference only, and shall not be deemed to constitute a part
hereof.

 

8.6          Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, and
if not so confirmed, then on the next business day, (c) forty-eight (48) hours
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or after being deposited in the U.S. mail, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, in
the case of the Holder, addressed to the Holder at the address set forth on the
signature page hereto and, in the case of the Company, to Radius Health, Inc.,
201 Broadway, Sixth Floor, Cambridge, Massachusetts 02139, Attention: Chief
Financial Officer, with a copy to Latham & Watkins LLP, John Hancock Tower,
20th Floor, 200 Clarendon Street, Boston, Massachusetts 02116, Attention: Peter
N. Handrinos; or as subsequently modified by written notice to the other party.

 

8.7          Counterparts.  This Warrant may be executed in two or more
counterparts (including, but not limited to, by facsimile, PDF or other
electronic copy), each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(Signature page follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

 

 

Name: Michael S. Wyzga

 

Its: Chief Executive Officer and President

 

 

 

 

ACKNOWLEDGED:

 

 

 

[HOLDER NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

Its:

 

 

Warrant signature page

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

NOTICE OF EXERCISE

 

TO:         RADIUS HEALTH, INC.

 

o            The undersigned hereby elects to purchase
                                   shares of Common Stock of Radius Health, Inc.
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full.

 

o            The undersigned hereby elects to convert the attached Warrant into
Warrant Shares in the manner specified in Section 1.3 of the Warrant.  This
conversion is exercised with respect to                                    of
the shares covered by the Warrant.

 

[Check the box next to the paragraph above that applies.]

 

2.             Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

3.             The undersigned represents that the aforesaid shares of stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares. 
In support thereof, the undersigned has executed an Investment Representation
Statement attached hereto as Attachment B.

 

 

HOLDER

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

INVESTMENT REPRESENTATION STATEMENT

 

In connection with the exercise or conversion of a Warrant to purchase shares of
Common Stock (the “Warrant Shares”) of Radius Health, Inc. (the “Company”), the
undersigned (the “Holder”) hereby represents and warrants to the Company the
following:

 

(a)           Investment Experience.  It is an “accredited investor” within the
meaning of Rule 501(a) of the Securities Act of 1933, as amended (the “Act”),
and has substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.  It is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Warrant Shares.

 

(b)           Purchase Entirely for Own Account.  The Warrant Shares are being
acquired for investment for the Holder’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof.  Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the Warrant Shares.  The Holder further represents that it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations, to such person or to any third person,
with respect to the Warrant Shares.

 

(c)           Restricted Securities.  The Holder understands that the Warrant
Shares are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Warrant Shares may be resold without registration under the Act only in
certain limited circumstances.  In this connection, the Holder represents that
it is familiar with Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.  The Holder must bear the economic
risk of this investment indefinitely unless the Warrant Shares are registered
pursuant to the Act, or an exemption from registration is available.  The Holder
understands that the Company has no present intention of registering the Warrant
Shares.  The Holder also understands that there is no assurance that any
exemption from registration under the Act will be available and that, even if
available, such exemption may not allow the Holder to transfer all or any
portion of the Warrant Shares under the circumstances, in the amounts or at the
times the Holder might propose.

 

 

 

 

HOLDER

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.2

 

Name of Warrant Holder

 

Issue Date of
Warrant

 

Number of Common Shares
Subject to Warrant

 

 

 

 

 

 

 

F2 Bioscience III, L.P.

 

April 23, 2013

 

814,068

 

MPM BioVentures III, L.P.

 

April 23, 2013

 

12,758

 

MPM BioVentures III - QP, L.P

 

April 23, 2013

 

189,748

 

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

April 23, 2013

 

16,035

 

MPM BioVentures III Parallel Fund, L.P.

 

April 23, 2013

 

5,728

 

MPM Asset Management Investors 2003 BVIII LLC

 

April 23, 2013

 

3,670

 

MPM Bio IV NVS Strategic Fund, L.P.

 

April 23, 2013

 

179,095

 

Brookside Capital Partners Fund, L.P.

 

April 23, 2013

 

203,518

 

BB Biotech Ventures II, L.P.

 

April 23, 2013

 

81,408

 

Biotech Growth N.V.

 

April 23, 2013

 

244,220

 

 

--------------------------------------------------------------------------------